In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Feinman, J), dated January 7, 2008, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law and in the exercise of discretion, with costs, and the motion for summary judgment dismissing the complaint is granted.
The motion for summary judgment dismissing the complaint should have been granted (see Boone v 100 Marcus Dr. Assoc., 61 AD3d 798 [2009] [decided herewith]). Dillon, J.P., Angiolillo, Leventhal and Chambers, JJ., concur.